Read, J. (dissenting).
Defendant Kevin Chestnut never protested joinder on the ground he advances on appeal. Because he did not preserve his objection, we may not review it. I would therefore affirm the conviction without reaching the issue of harmless error addressed by the majority.
CPL 200.40 (1) permits joinder of criminal counts against two or more defendants where (a) the defendants are charged with every offense alleged in the indictment, (b) all the offenses charged are based upon a common scheme or plan, (c) all of the offenses are based upon the same criminal transaction or (d) the indictment includes a count charging enterprise corruption. Joinder is prohibited where these specified circumstances do not exist (see People v Spencer, 67 AD2d 867 [1st Dept 1979]; People v Banks, 45 AD2d 1024 [2d Dept 1974]).
Further, where counts are properly joined pursuant to CPL 200.40 (1), a defendant may nonetheless move for severance upon “good cause shown” (People v Mahboubian, 74 NY2d 174, 183 [1989]; People v McGee, 68 NY2d 328, 333 [1986]). Good cause includes, but is not limited to, a finding that the defendant will be unduly prejudiced by a joint trial (see Mahboubian, 74 NY2d at 183). “Upon such a finding of prejudice, the court may order counts to be tried separately, grant a severance of defendants or provide whatever other relief justice requires” (CPL 200.40 [1]).
As the majority points out, defendant on at least nine occasions “sought to sever the joint trial or otherwise advise the court of the impropriety of a joint trial in this case” solely on the basis of the prejudicial “spillover” effect of the proof against his codefendant on the drug and resisting arrest charges (majority op at 608, 609). In short, defendant made an objection that the trial court should exercise discretion to sever the charges; *615he never once objected on the entirely different ground that the statute prohibited joinder altogether.
“The chief purpose of demanding notice through objection or motion in a trial court, as with any specific objection, is to bring the claim to the trial court’s attention,” thus affording the judge an opportunity to rectify an error or oversight, thereby maintaining the integrity of the eventual jury verdict in the interests of finality (People v Gray, 86 NY2d 10, 20 [1995]; see also People v Patterson, 39 NY2d 288, 294-295 [1976] [“A failure to object to a charge at a time when the trial court had an opportunity to effectively correct its instructions does not preserve any question of law that (the Court of Appeals) can review”]). Here, where defendant repeatedly focused on prejudice and did not object that CPL 200.40 (1) prohibited joinder under the circumstances presented in this case, the trial court was not apprised of and had no opportunity to rule on the latter ground (see People v Robinson, 88 NY2d 1001, 1002 [1996] [“to frame and preserve a question of law reviewable by this Court, an objection or exception must be made with sufficient specificity at the trial, when the nisi prius court has an opportunity to consider and deal with the asserted error”]). Indeed, defendant’s repeated prejudice-related objections arguably reinforced the incorrect view that joinder was proper, but that the trial judge had discretion to order severance if he agreed that defendant’s defense against the robbery counts would be unduly prejudiced by presentation of proof on the unrelated counts brought against codefendant.
It surely furthers the underlying purposes of preservation for parties to refer to the specific statutory text in a case such as this, where a statute clearly precludes the court’s actions. Even so, I would consider defendant’s objection preserved if he had at least once claimed to the trial judge that severance of the unrelated counts was required as a matter of law rather than as a matter of discretion. But he did not. Accordingly, I respectfully dissent.
Chief Judge Lippman and Judges Ciparick and Pigott concur with Judge Jones; Judge Read dissents and votes to affirm in a separate opinion in which Judges Graffeo and Smith concur.
Order reversed, etc.